Case 2:20-cv-06503-RGK-JDE Document 67 Filed 05/07/21 Page 1 of 3 Page ID #:953




   1 Jordan Susman, Esq. (SBN 246116)
       jsusman@nolanheimann.com
   2   Margo Arnold, Esq. (SBN 278288)
       marnold@nolanheimann.com
   3   NOLAN HEIMANN LLP
       16133 Ventura Boulevard, Suite 820
   4   Encino, California 91436
       Telephone: (818) 574-5710
   5   Facsimile: (818) 574-5689
   6 Attorneys for Plaintiffs Clint Eastwood
       and Garrapata, LLC
   7
                          UNITED STATES DISTRICT COURT
   8
                         CENTRAL DISTRICT OF CALIFORNIA
   9
     CLINT EASTWOOD, an individual;       ) Case No.: 2:20-cv-06503-RGK-JDE
  10
     GARRAPATA, LLC, a California limited )
  11 liability company,                   ) PLAINTIFFS’ NOTICE OF
                   Plaintiffs,            ) MOTION AND MOTION FOR
  12
                                          ) DEFAULT JUDGMENT,
  13         vs.                          ) PERMANENT INJUNCTION, AND
                                          ) OTHER EQUITABLE RELIEF
  14 MEDIATONAS UAB, a Lithuanian
                                          ) AGAINST DEFENDANT
  15 private limited company DOES 2-30,   ) MEDIATONAS
     inclusive,                           )
  16
                                          ) Date: June 7, 2021
  17               Defendants.            ) Time: 9:00 a.m.
  18
                                          ) Place: Roybal Federal Building
                                          )        and U.S. Courthouse
  19                                      )        255 East Temple Street
  20
                                          )        Courtroom 850, 8th Floor
                                          )        Los Angeles, California 90012
  21                                      )
  22                                      )
                                          )
  23                                      )
  24                                      )

  25
  26
  27
  28

                       NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67 Filed 05/07/21 Page 2 of 3 Page ID #:954




   1         PLEASE TAKE NOTICE THAT on June 7, 2021 at 9:00 a.m. or as soon
   2 thereafter as this matter may be heard by the above-entitled Court, located at Roybal
   3 Federal Building and U.S. Courthouse, 255 East Temple Street, Los Angeles, CA
   4 90012, Courtroom 850, 8th Floor. plaintiffs Clint Eastwood and Garrapata, LLC
   5 (collectively, “Plaintiffs”) will move pursuant to Federal Rule of Civil Procedure
   6 55(b), for an order of final judgment by default against Defendant Mediatonas UAB
   7 (“Mediatonas”).
   8         This Motion for Default Judgment is based upon the Memorandum in Support
   9 of the Motion, the Declarations of Clint Eastwood, Howard Bernstein, Jordan
  10 Susman, and Jake Kaufman and the attachments to those declarations. Plaintiffs also
  11 submit herewith a proposed order granting the requested relief. To date, Mediatonas
  12 has not pleaded, answered, or otherwise defended the action.
  13         It is well established that the entry of default itself establishes defendant's
  14 liability. Upon default, the well-pleaded allegations of the complaint relating to
  15 liability are taken as true (but not allegations as to the amount of damages). Quincy
  16 Bioscience, LLC v. Ellishbooks, 957 F.3d 725, 729 & fn. 25 (7th Cir. 2020). In fact,
  17 it is improper for the court to consider liability issues if it does not first give notice
  18 to plaintiff that the merits will be addressed. Black v. Lane, 22 F.3d 1395, 1398 (7th
  19 Cir. 1994); Ramos-Falcon v. Autoridad de Energia Electrica, 301 F.3d 1, 3 (1st Cir.
  20 2002). Because Mediatonas’ liability is not at issue, Plaintiffs will present proof of
  21 the following matters:
  22         1.     Mediatonas is not a minor or incompetent person or in military service
  23 or otherwise exempted under the Soldiers' and Sailors' Civil Relief Act of 1940; and
  24         2.     Mediatonas has not appeared in this action;
  25         3.     Notice of this Motion was served on Mediatonas on May 7, 2021, by
  26 email, as required by Local Rule 55-1 and this Court’s order dated February 19,
  27 2021. [Dkt 52].
  28

                         NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT
Case 2:20-cv-06503-RGK-JDE Document 67 Filed 05/07/21 Page 3 of 3 Page ID #:955




   1        4.    Plaintiffs are entitled to judgment against Mediatonas on the claims
   2 pleaded in the complaint.

   3        5.    Plaintiffs are entitled to their attorneys’ fees and costs.
   4        6.    Plaintiffs are entitled to permanent injunctive relief against Mediatonas.
   5        7.    The amount of judgment sought is at least $22 million as set forth in the
   6 attached Memorandum and supporting declarations.

   7

   8 Dated: May 7, 2021                      NOLAN HEIMANN LLP
   9
                                                    By:__________________________
  10                                                Jordan Susman
                                                    Attorneys for Plaintiffs
  11
                                                    Clint Eastwood
  12                                                and Garrapata, LLC
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                              -2-
                      NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT
